Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 7, 9-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-III, as set forth in the Office action mailed on 05/18/2022, is hereby withdrawn and claims 7, 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-12:  The primary reason for the allowance of the claims is the inclusion of the limitation “the first contact being disposed at one side of the individual electrode in a perpendicular direction perpendicular to the thickness direction; and a second contact at which the first electrode and the second electrode electrically connect to each other, the second contact being disposed at the other side of the individual electrode in the perpendicular direction”, in all of the claims in combination with the remaining features of independent claim 1.
Claim 13:  The primary reason for the allowance of the claims is the inclusion of the limitation “a second contact at which the first electrode and the second electrode electrically connect to each other; third contacts at which the first electrode and the second electrode electrically connect to each other, each of the third contacts electrically connecting to the second contact; and a fourth contact at which the first electrode and the second electrode electrically connect to each other, the fourth contact electrically connecting to both the first contact and the second contact; wherein the first electrode, the first piezoelectric body, the first individual electrode, the second piezoelectric body, and the second electrode are stacked in a thickness direction, wherein the first electrode, the first piezoelectric body, the second individual electrode, the second piezoelectric body, and the second electrode are stacked in the thickness direction, wherein at least one portion of the first individual electrode and at least one portion of the second individual electrode are between the first contact and the second contact in a perpendicular direction perpendicular to the thickness direction, wherein the first individual electrode and the second individual electrode are disposed between the third contacts in an arrangement direction that is perpendicular to the thickness direction and crosses the perpendicular direction, wherein the third contacts are separated from both the first individual electrode and the second individual electrode, wherein the fourth contact overlaps with both a portion of the first individual electrode and a portion of the second individual electrode in the thickness direction, and wherein the first contact has such a shape that tapers down in the perpendicular direction away from the second contact, so that a dimension, in the arrangement direction, of the first contact becomes smaller”, in all of the claims in combination with the remaining features of independent claim 13.
Wang et al. (US 2020/0313073) teach a piezoelectric actuator (Fig. 3, element 300, paragraph 0040), comprising: a first electrode (Fig. 3, element 109); a first individual electrode (Fig. 3, element 107); a second electrode (Fig. 3, element 108); a first piezoelectric body (Fig. 3, portion of 106 between 109 and 107) disposed between the first electrode and the first individual electrode; a second piezoelectric body (Fig. 3, portion of 106 between 108 and 107) disposed between the first individual electrode and the second electrode; a second individual electrode (Fig. 7, element 107 is segmented in two portions) disposed between the first piezoelectric body and the second piezoelectric body. Wang et al. also teach first (Fig. 3, element 112), second (Fig. 3, element 116) and third contact (Fig. 3, element 118), a first contact at which the first electrode and the second electrode electrically connect to each other (Fig. 3).
However, Wang et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813